Citation Nr: 9908332	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-11 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for status 
postoperative patellar dislocation, left knee, with 
instability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative 
changes of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1987 to December 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1997 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  In the decision, the RO confirmed a 10 percent 
rating for a left patellar dislocation.  

The veteran subsequently moved, and his claim came under the 
jurisdiction of the RO in Milwaukee, Wisconsin.  In a 
decision of March 1998, the RO granted a temporary total 
rating for the status postoperative left patellar dislocation 
effective from December 16, 1997, to March 1, 1998, but 
otherwise confirmed the 10 percent rating.  Subsequently, in 
a decision of September 1998, the RO granted a separate 10 
percent rating for degenerative changes of the left knee.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.  

2.  The status postoperative patellar dislocation, left knee, 
has not resulted in more than slight impairment due to 
instability or recurrent subluxation.

3.  The degenerative changes of the left knee have not 
resulted in limitation of motion of the knee with flexion 
limited to less than 45 degrees, or extension limited by more 
than 10 degrees.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for status postoperative patellar dislocation, left 
knee, with instability, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).

2.  The criteria for a disability rating higher than 10 
percent for degenerative changes of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (1998); 
VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by failing to 
assign disability ratings higher than 10 percent for his two 
service-connected left knee disorders.  He points out that 
the disorders required surgery, and that he is still 
recovering.  He stated that the disabilities are productive 
of moderate pain.  He says that he must limit his activities 
because his kneecap feels like it is going to slip out.

The United States Court of Veterans Appeals (Court) has held 
that a mere allegation that a service-connected disability 
has become more severe is sufficient to establish a well-
grounded claim for an increased rating.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App 629, 632 (1992).  Accordingly, the Board finds that 
the veteran's claim for an increased rating is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The Board is not aware of any additional relevant 
evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  See 38 U.S.C.A. § 5107(a).


Factual Background

The evidence pertaining to the severity of the veteran's left 
knee disorders includes a medical record from the Falls 
Medical Group dated in November 1997 which shows that the 
veteran complained of left knee pain.  He said that the pain 
had been present since 1993, but had become more intense and 
was present on a daily basis, and accompanied by swelling of 
the knee.  The knee occasionally felt loose.  The pain had 
been increasing gradually, especially over the prior year.  
On examination, the left knee showed a noticeable effusion 
when compared to the right.  The patella was ballotable.  The 
patella, the infrapatellar tendon, the medial and lateral 
joint lines, and the medial and lateral collateral ligaments 
were all nontender.  There was crepitus on motion.  He did 
not have any apparent laxity of the medial collateral 
ligaments or the anterior cruciate ligaments.  X-rays of the 
knee showed joint space loss of the medial compartment as 
well as osteophytic spurring.  The assessment was DJD of the 
left knee.  The treating physician stated that he suspected 
an old internal derangement as the initial event and also 
suspected an old ACL (anterior cruciate ligament) tear, 
although the veteran did not have identifiable laxity or 
joint instability on examination.  He was referred for an 
orthopedic surgery evaluation.

A letter dated in January 1998 from Paul R. Miller, M.D., an 
orthopedic surgeon, contains a summary of the treatment which 
the veteran subsequently received.  He initially saw the 
veteran in November 1997 for complaints of left knee pain.  
The veteran gave a history of having an injury while in the 
Army when he twisted the knee.  There was aspiration of the 
blood at that time.  He was treated with a course of physical 
therapy, but the knee had been intermittently painful since 
that time.  An MRI was positive for a lateral meniscus tear, 
chondromalacia changes of the patella, and an anterior 
cruciate injury.  In December 1997, he underwent an 
arthroscopy, a lateral release, a chondroplasty, and open 
vastus medial Allis reefing with patellar realignment.  At 
that time, he was noted to have patellar instability, Grade 
III chondromalacia of the trochlea, and Grade II 
chondromalacia of the patella.  He also had an old partial 
anterior cruciate ligament tear, a grade II lesion of the 
lateral femoral condyle, and some minor fraying of the 
lateral meniscus.  As of the date of the letter, the veteran 
was still in the recovery phase.  He was weaning off of 
crutches.  

On examination, there was no effusion of the knee and it was 
stable to varus and valgus stress.  The knee had full 
extension.  Flexion was to 120 degrees.  Lachmann's was 
negative.  Patellar tracking appeared to be satisfactory.  
The physician anticipated that the veteran would be off work 
for a total of twelve weeks from the time of his surgery.  He 
had been in a brace for the initial six weeks, and would be 
switched over to a patellar stabilizing brace for the next 
four to six weeks.  He would probably need a cane or crutches 
for the next two or three weeks.  He was undergoing a home 
exercise program, as well as physical therapy several times a 
week.  The veteran's long-term prognosis was indeterminate 
and would largely depend on his response to the treatment.  

An April 1998 VA orthopedic examination included the 
veteran's subjective complaints of left knee pain, swelling, 
stiffness, weakness, fatigability, and lack of endurance.  
There were times when the left knee felt like it was going to 
collapse, such as if he moved fast or walked a lot.  He had 
no actual giving way, locking, or hot red joints, and no 
flare-ups.  The left knee pain was constant, and rated a 6 on 
a scale of 10 and was increased by walking too much or 
getting up from prolonged sitting or driving.  There was no 
additional limitation of motion.  He wore a knee sleeve on a 
daily basis.  He had no dislocation or subluxation after the 
operation.  He also had no inflammatory arthritis.  He was 
employed as a warehouse lead man.  The knee was symptomatic 
when he was standing, walking, squatting, and lifting.  He 
had lost seven days from work because of visiting his private 
physician.  He indicated that he could do housework and 
maintenance, but was unable to ride a stationary bike.  

On physical examination, the veteran favored the left knee 
when walking.  He wore a knee sleeve.  He was able to walk on 
heels and toes.  He was weak on hopping and squatting, and 
could only squat partially.  The left knee had a healed 
operative scar which was two inches by a quarter inch.  The 
medial knee had tenderness, and there was marked tenderness 
at the patella when it was compressed.  There was crepitus.  
The patella had no hyper-mobility at the time of the 
examination.  Apprehension test was positive.  McMurray's 
sign was negative.  There was 1/2 an inch of swelling, but no 
evidence of deformity.  The left knee had good stability.  
There was no varus or valgus instability.  Anterior and 
posterior drawer signs were negative.  Lachmann sign was also 
negative.  The knee extended to zero degrees, and flexed to 
120 degrees actively and to 125 passively, but he had 
objective pain on motion.  The left quadriceps was 3/4 of an 
inch smaller than the right and power was 4/5.  An x-ray was 
interpreted as showing mild degenerative changes in the 
patellofemoral compartment.  The diagnosis was patellar 
instability, chondromalacia of patella, old partial ACL tear, 
status postoperative with chronic knee pain and mild 
degenerative arthritis of the patellofemoral joint.  

An August 1998 VA orthopedic examination included the history 
of the left knee, as previously reported.  The veteran 
complained of knee pain, weakness and swelling.  He had 
physical therapy for three months, and was off duty for ten 
weeks.  He resumed regular duty in March 1998.  He used a 
left knee sleeve and home exercise.  The left knee pain had 
been reduced by about 30 percent, but he still had the pain.  
He had not had patellar dislocation since the surgery.  The 
pain reportedly was located in the center of the left knee, 
and was a sharp pain.  Walking and bending down reportedly 
aggravated the pain which was rated as 5 on a scale of 10.  
Resting relieved the pain.  He had swelling, stiffness, 
weakness, and fatigability and lack of endurance.  There was 
no more giving away because the veteran stopped moving when 
he felt such apprehension.  There were no flare-up 
experiences at all.  Walking was described as being limited 
to a quarter mile due to the pain, and then he started 
limping.  He was limited to one flight of stairs and had to 
use the handrail.  With respect to doing daily chores, he 
said that he could vacuum okay, but cleaning caused the left 
knee to hurt when he bent it.  Dishwashing was limited to 10 
minutes.  Going downstairs to do laundry was very painful.  
He was not able to cut the grass.  He had no tolerance 
problems with sitting.  Standing tolerance was 10 minutes.  
Driving tolerance was 20 minutes, and beyond that he started 
to have a dull throbbing pain and stiffness.  

On physical examination, the veteran walked normally and had 
no antalgic gait pattern.  Standing balance was good.  Tandem 
gait was normal.  The left knee had a 4-centimeter vertical 
operation scar just medial of the left patella.  There was no 
heat or swelling.  The range of motion of the left knee was 
extension to zero degrees, and flexion to 135 degrees, both 
actively and passively.  Muscle strength was 5 on extension 
and 4 on flexion.  The left knee had an anterior drawer sign 
of about 7-mm.  There was no posterior drawer sign and no 
lateral instability.  The left knee had a patellar 
apprehension sign, particularly at the lateral movement.  
There was crepitation during flexion and extension.  There 
was tenderness when the examiner compressed the patella 
against the femur.  There was no tenderness at the medial and 
lateral facet joint area.  There was also no tenderness at 
the tibiofemoral joint space medially and laterally.  There 
was no swelling or tenderness at the popliteal area.  
Lachman's and McMurray's tests were negative.  When the 
veteran tried squatting, he stopped automatically when he 
felt the patella moving outward.  The range of motion after 
exertion remained the same.  An x-ray of the left knee in 
April 1998 revealed mild degenerative changes at the 
patellofemoral joint compartment.  

In summarizing the examination findings, the examiner noted 
that postoperatively, the veteran did not have dislocation 
anymore, but he had weakness of the left knee and pain.  The 
physical examination revealed left knee patellofemoral joint 
arthritis as well as chondromalacia.  The veteran also had 
muscle weakness of the left knee and muscle atrophy of the 
left thigh.  

Analysis

Status Postoperative Patellar Dislocation, Left Knee, With 
Instability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998), a 10 percent rating is 
warranted for recurrent subluxation or lateral instability 
which is productive of slight impairment of the knee.  A 20 
percent rating is warranted for moderate impairment.  A 30 
rating is warranted for severe impairment.  

After considering all of the evidence of record, the Board 
finds that the left knee status postoperative patellar 
dislocation of the left knee with instability is not shown to 
have produced lateral instability or subluxation resulting in 
more than slight impairment.  In this regard, the Board notes 
that the treatment records and examination reports have 
consistently shown little or no instability in the knee.  
Furthermore, there is no mention of subluxation of the knee 
at all.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 10 percent for status 
postoperative patellar dislocation, left knee, with 
instability, are not met.

Degenerative Changes Of The Left Knee

When a knee disorder is already rated under Diagnostic Code 
5257, a separate rating for arthritis may be assigned if the 
veteran has limitation of motion which is at least 
noncompensable under Diagnostic Codes 5260 or 5261.  See 
VAOPGCPREC 23-97.  Under Diagnostic Code 5260, a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is warranted where extension of the knee is limited by 5 
degrees.  A 10 percent rating is warranted where extension is 
limited by 10 degrees.  A 20 percent rating is warranted 
where extension is limited by 15 degrees.  A 30 percent 
rating is warranted where extension is limited by 20 degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(1998) must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled. 
38 C.F.R. § 4.40 (1998).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations. 38 C.F.R. § 4.45 
(1998).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint. 38 C.F.R. § 4.59 (1998).

The Board finds, however, that the evidence does not reflect 
the presence of limitation of motion of the left knee of 
sufficient severity to warrant a rating higher than 10 
percent.  The evidence shows that the degenerative changes of 
the left knee have not resulted in limitation of motion of 
the knee resulting in flexion to less than 45 degrees, and 
have not limited extension by more than 10 degrees.  
Moreover, the separate ratings assigned by the Board 
adequately reflect the weakness, fatigue and pain on use  
experienced by the veteran.  Accordingly, the criteria for a 
disability rating higher than 10 percent for degenerative 
changes of the left knee are not met.  

Extraschedular Rating

The above decisions are based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet.App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that a service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

1.  An increased rating for status postoperative patellar 
dislocation, left knee, with instability, currently rated as 
10 percent disabling, is denied.

2.  An increased rating for degenerative changes of the left 
knee, currently rated as 10 percent disabling, is denied.




		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 Department of Veterans Affairs

